                                         Case 2:20-cv-01765-APG-EJY Document 33 Filed 06/11/21 Page 1 of 4




                                  1 Martin A. Little, Esq.
                                    Nevada Bar No. 7067
                                  2 Robert L. Rosenthal, Esq.
                                    Nevada Bar No. 6476
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Parkway, Suite 1000
                                  4 Las Vegas, Nevada 89169
                                    Telephone: (702) 257-1483
                                  5 Email: rlr@h2law.com
                                    Email: mal@h2law.com
                                  6
                                    Attorneys for Defendant M.J. Dean Construction, Inc.
                                  7
                                                              UNITED STATES DISTRICT COURT
                                  8
                                                                     DISTRICT OF NEVADA
                                  9
                                    PARNELL COLVIN,                               Case No. 2:20-cv-01765-APG-EJY
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                                  Plaintiff,                      DEFENDANT’S REPLY TO
                                 11                                               PLAINTIFF’S OPPOSITION TO
                                    vs.                                           DEFENDANT’S MOTION DISMISS
                                 12                                               PLAINTIFF’S FIRST AMENDED
                                    M.J. DEAN CONSTRUCTION, INC,                  COMPLAINT
                                 13
                                                  Defendant.                      (Oral argument requested)
                                 14
                                                                                  Action filed on September 22, 2020
                                 15

                                 16

                                 17 A.       WITH RESPECT TO PLAINTIFF’S CAUSE OF ACTION FOR NEGLIGENT
                                             HIRING, TRAINING AND SUPERVISION, PLAINTIFF’S OPPOSITION
                                 18
                                             MERELY REITERATES THE SAME CONCLUSORY ALLEGATIONS AND
                                 19          FAILS TO PROVIDE ANY SUPPORTING AUTHORITY; THEREFORE, THE
                                             COURT SHOULD GRANT DEFENDANT’S MOTION AND PLAINTIFF’S
                                 20          CLAIM SHOULD BE DISMISSED WITH PREJUDICE

                                 21          In order to succeed on a claim for negligent hiring, retention and supervision, a plaintiff

                                 22 must establish that: (1) defendant owed a duty of care to the plaintiff; (2) defendant breached that

                                 23 duty by hiring, retaining, and/or supervising an employee even though defendant knew, or should

                                 24 have known, of the employee’s dangerous propensities; (3) the breach was the cause of plaintiff's

                                 25 injuries; and (4) damages. Peterson v. Miranda, 991 F. Supp. 2d 1109 (D. Nev. 2014).

                                 26          Plaintiff’s Opposition simply consists of Plaintiff copying and pasting all of the allegations

                                 27 contained in his First Amended Complaint (“FAC”) and making the same conclusory assertions.

                                 28 For example, “…M.J. Dean failed to properly train its employees and had therefore, known or

                                                                                       1
                                         Case 2:20-cv-01765-APG-EJY Document 33 Filed 06/11/21 Page 2 of 4




                                  1 should have known, that Mr. Gutierrez and others as alleged, were not properly trained as M.J.

                                  2 Dean’s employees.” And “Unmistakably, M.J. Dean knew about Mr. Gutierrez’ dangerous

                                  3 propensities…” (Opposition at pp. 7:21-23 and 8:8.) However, these statements are simply

                                  4 conclusory allegations, which are insufficient to maintain a cause of action for negligent hiring,

                                  5 training and supervision.

                                  6          Plaintiff’s Opposition also fails to even address Defendant’s argument in its Motion to

                                  7 Dismiss that the FAC contains only the following three new paragraphs in support of the claim,

                                  8 and that they consist entirely of conclusory allegations:

                                  9                 75.     In addition, M.J. Dean had a duty not to hire
                                                            individuals with a propensity towards committing
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                                            unlawful acts against Plaintiff including those of
                                 11                         discrimination, harassment and retaliation.

                                 12                 76.     In violations of that duty, M.J. Dean injured Plaintiff
                                                            by failing to supervise, train, and hire appropriate
                                 13                         personnel which resulted in damages including,
                                 14                         among others, loss of Plaintiff’s job and severe
                                                            emotional distress including but not limited to, great
                                 15                         mental and emotional harm, anguish, insecurity,
                                                            damage to self-esteem and self-worth, shame and
                                 16                         humiliation, lack of appetite, loss of sleep,
                                                            depression, and/or anxiety.
                                 17

                                 18                 77.     Specifically, upon information and belief, M.J. Dean
                                                            failed to adequately train, hire and/or supervise its
                                 19                         employees and/or agents, including but not limited to
                                                            Mr. Gutierrez, regarding laws proscribing
                                 20                         discrimination, harassment and retaliating in a
                                                            workplace.
                                 21
                                      (ECF No. 21, ¶¶ 75 – 77.)
                                 22
                                             As can be seen above, paragraph 75 amounts to legal conclusion. Indeed, the FAC does
                                 23
                                      not contain a single fact regarding how M.J. Dean should have known that Gutierrez had a
                                 24
                                      propensity to allegedly discriminate, harass or retaliate against others before it hired him.
                                 25
                                      Similarly, paragraphs 76 and 77 are also nothing more than further conclusory allegations,
                                 26
                                      because they do not contain any facts indicating how M.J. Dean failed to adequately hire, train
                                 27
                                      and/or supervise its employees.
                                 28

                                                                                      2
                                         Case 2:20-cv-01765-APG-EJY Document 33 Filed 06/11/21 Page 3 of 4




                                  1          Moreover, Plaintiff’s FAC fails to discuss or even reference M.J. Dean’s hiring process,

                                  2 its employee training programs and/or how it supervises its employees. Accordingly, Plaintiff’s

                                  3 cause of action for negligent hiring, training and supervision continues to simply consist of

                                  4 threadbare, conclusory allegations, which are insufficient to support this claim under Rule 8, Fed.

                                  5 R. Civ. P. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  6 B.       CONCLUSION
                                  7          Plaintiff’s allegations in the FAC do not constitute facts; they are merely the boilerplate
                                  8 legal elements relating to a cause of action for negligent hiring, training and supervision.

                                  9 Therefore, Plaintiff’s cause of action for negligent hiring, training and supervision should be

                                 10 dismissed with prejudice.
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 Dated: June 11, 2021                           Respectfully submitted,
                                 12                                                HOWARD & HOWARD ATTORNEYS PLLC
                                 13                                                By: /s/ Robert Rosenthal
                                                                                      Robert Rosenthal, Esq.
                                 14                                                   Martin A. Little, Esq.
                                                                                      3800 Howard Hughes Parkway, Suite 1000
                                 15                                                   Las Vegas, Nevada 89169
                                                                                      Attorneys for Defendant M.J. Dean
                                 16                                                   Construction, Inc.
                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                      3
                                        Case 2:20-cv-01765-APG-EJY Document 33 Filed 06/11/21 Page 4 of 4




                                                                     CERTIFICATE OF SERVICE
                                  1
                                            I hereby certify that a true and correct copy of the foregoing document has been
                                  2

                                  3 electronically filed and served upon the following parties on June 11, 2021 through the Court’s

                                  4 ECF system.

                                  5         Jesse M. Sbaih, Esq.
                                  6         Ines Olevic-Saleh, Esq.
                                            JESSE SBAIH & ASSOCIATES, LTD.
                                  7         The District at Green Valley Ranch
                                            170 South Green Valley Parkway, Suite 280
                                  8         Henderson, Nevada 89012
                                            Attorneys for Plaintiff
                                  9

                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                 11                                            /s/ Barbara Dunn
                                                                         Howard & Howard Attorneys PLLC
                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                   4
